Citation Nr: 1402502	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-47 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headaches as secondary to a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2012 and January 2013, the Board remanded the case to the RO for additional evidentiary development.  The case has been returned to the Board for adjudication of the claims.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for ankylosing spondylosis was previously referred in the April 2012 and January 2013 Board remands, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds the Veteran's service connection claims must be remanded for additional development prior to adjudication.

Pursuant to the Board's January 2013 remand, the AMC/RO was to request all relevant records from the Veteran's Reserve service and if such records were unavailable, the Veteran was to be so informed.  The AMC contacted the 160th Military Police battalion and in October 2013 was informed that they did not have any records for the Veteran.  However, the 160th Military Police battalion suggested that the AMC contact the Army's Human Resource Command in order to obtain the Veteran's Reserve service treatment records.  In November 2013, the AMC contacted the Army Human Resources Command and was informed that they do not maintain Reserve service treatment records.  The Army Human Resources Command suggested that the AMC contact Admin Records APRC, located in San Antonio, Texas, in order to locate such records.  In November 2013, the AMC sent correspondence to Admin Records APRC, requesting the Veteran's Reserve service treatment records.  No response from Admin Records APRC is noted in the file and the Veteran was not informed that such records were unavailable.  As the AMC has only made one attempt to obtain the Veteran's Reserve service treatment records from Admin Records APRC and as no formal finding of unavailability of such records has been made, it is necessary to remand this case for compliance with the RO's duty to assist and the Board's January 2013 remand.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Additionally, upon remand it is necessary to obtain a clarification of the June 2013 VA medical opinion and March 2012 VA examination.  Specifically, the June 2013 and March 2012 VA examiners opined that the Veteran's cervical spine condition was not the related to service, partly based on the fact that the Veteran's current cervical spine condition was not diagnosed until July 2007, which both examiners stated was more than 25 years after the Veteran separated from service.  However, the Veteran separated from active duty service in September 1991, meaning that the July 2007 diagnosis of degenerative disc disease occurred just over 15 years post-service, not 25 years post-service.  The opinions appear to be based on an inaccurate factual premise; that is, that the Veteran's condition did not manifest until 25 years after service.  When, in fact, the diagnosis was 15 years after service.  The examiner should indicate whether consideration of the accurate facts would change the opinion.  

The VA treatment records in the file date to August 2012.  As the Veteran is receiving treatment at VA and the records may be relevant to the claim, upon remand the Board will request the Veteran's complete VA treatment records from August 2012 to present.  38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated pertinent VA medical treatment 
records from the Gainesville and Tallahassee VA Medical Centers from August 2012 to the present.

2. Request all of the Veteran's relevant Reserve service 
treatment records from D.W. at Admin Records APRC, 3370 Nacogdoches Road, Suite 116, San Antonio, Texas 78217.  The AMC/RO should make as many requests as are necessary to obtain these records or until the AMC/RO concludes that the records sought do not exist or that further efforts to obtain these records would  be futile.  If additional information is needed from the Veteran, he should be so informed.  If these records are not available, the Veteran should also be informed of that fact.

3. After completion of the above, return the claims folder 
to the physician who examined the Veteran in March 2012, if available, for an addendum medical opinion (if that examiner is unavailable, a medical professional with appropriate expertise).  The claims file and a copy of this remand should be made available to the examiner.

The VA examiner should provide the following opinion:  

Is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's current cervical spine condition had its onset in service or is casually related to service, to include due to parachute jumps conducted while the Veteran attended Airborne school in June 1992?

In providing this opinion, the examiner is reminded that the Veteran separated from active duty service in September 1991 and was initially diagnosed with a cervical spine condition in July 2007, which was just over 15 years post-service, not over 25 years post-service as stated in the March 2012 VA opinion.

Note: if the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



